DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, Please see paragraphs 104, 112, 113. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 is objected to because of the following informalities: There is a misspelled word. The claim recite “Futher comprising” should be “further comprising”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: There is a misspelled word. The claim recite “when executed by the one or mroe processors” should be “when executed by the one or more processors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18, 20-22, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sabin (US 20160277193), in view of Kane-Perry et al. (US 10708256 hereinafter Kane), and in further view of Dimuro (US 20120227109).
Re. claim 1, Sabin discloses a method comprising: receiving, by a certificate data collector from one or more threat intelligence providers, threat intelligence data associated with a plurality of hosts (Sabin discloses Certificate Resource Information Collection System 210 may employ various means to collect certificate information from one or more networks. For example, a certificate detector may be employed to gather certificates. A certificate detector may be a web crawler, internet bot, a human user performing a manual search for certificates, or any other means of searching for and locating certificates on a network [0025]); 
determining, based on the threat intelligence data, a risk score associated with each certificate authority that issued the one or more certificates (Sabin discloses assigning a score to one or more certificates or certificate authorities. Based on the results, one or more of these interested parties are able to measure trustworthiness of certificates and CAs, identify security vulnerabilities, and generally improve security aspects relating to certificate issuance and use [0008] [0041]. Score Generation System 270 may assign a security score which is a number from 1-10, where 10 indicates the highest level of trustworthiness or security, and 1 indicates the lowest level of trustworthiness or security [0044]). 
Although Sabin discloses SSL, Sabin does not explicitly teach but Kane teaches sending, to a server associated with a first host of the plurality of hosts and based on the threat intelligence data, a request for a secure connection (Kane teaches the service 102 may be hosted by a server computer system, or group of server computer systems. A client computer system 108 requests a secure connection to the service 102 via a TLS connection 110 [Col 4 lines 22-41]); 
receiving, by the certificate data collector from the server and in response to the request for the secure connection, one or more certificates associated with the server (Kane teaches in response to the request for a secure connection, the service 102 provides the client computer system 108 with the service digital certificate 104. The service digital certificate 104 is an X.509 digital certificate [Col 4 lines 22-41]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Sabin to include sending, to a server associated with a first host of the plurality of hosts and based on the threat intelligence data, a request for a secure connection; receiving, by the certificate data collector from the server and in response to the request for the secure connection, one or more certificates associated with the server as disclosed by Kane. One of ordinary skill in the art would have been motivated for the purpose of If a network client trusts a particular certificate authority, the digital certificates issued by the particular certificate authority will be trusted by the network client (Kane [Col 1 lines 27-39]).
Although the combination of Sabin-Kane teach risk score associated with each certificate authority (Sabin [0008],[0041],[044]), the combination of Sabin-Kane do not explicitly teach but Dimuro teaches sending, to a packet-filtering device, the risk score  (Dimuro teaches the transport provider may clean data packets having a certain score or risk level. For example, the transport provider may clean data packets that are scored as high risk. This cleaning may be in addition to, or in place of, scoring the data packet [0069]. The transport provider may transmit the scored data packet to the organization [0070]), wherein the packet-filtering device resides at a boundary between (Wherein Examiner interprets the boundary to be between networks 105 and 140/145; See Fig. 1), and interfaces with, a protected network and an unprotected network (Dimuro teaches Network 105 may be any suitable network, including a private network. One or both of networks 140/145 may be a secure network [0025],[0043]. Network 105 may be any suitable network, including a public network or the internet. One or both of networks 140/145 may be an unsecure network [0025],[0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane to include sending, to a packet-filtering device, the risk score, wherein the packet-filtering device resides at a boundary between, and interfaces with, a protected network and an unprotected network as disclosed by Dimuro. One of ordinary skill in the art would have been motivated for the purpose of reporting the status of the packets, use of the channels depends on the status of the packets, which leads to protect their own network from malicious intrusion and safeguard their own customers' data (Dimuro [0005], [0070], [0077]).

Re. claim 2, the combination of Sabin-Kane-Dimuro teach the method of claim 1, Dimuro further teaches wherein the packet-filtering device is configured to generate, based on the risk score, a packet-filtering rule (Dimuro teaches the transport provider includes inspection sentinels. Inspection sentinel(s) 120 may include tools that inspect a data packet for viruses, spam, or other malware. Inspection sentinel(s) 120 may further inspect data packet for bot-net, trojans, blacklisted IPs, and other attack vectors [0029]. The inspection sentinel(s) may use a series of standard and ad hoc (customized) policies and rules to look for certain behavioral traits [0048], the transport has packet-filtering rule).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane to include wherein the packet-filtering device is configured to generate, based on the risk score, a packet-filtering rule as disclosed by Dimuro. One of ordinary skill in the art would have been motivated for the purpose of reporting the status of the packets, use of the channels depends on the status of the packets, which leads to protect their own network from malicious intrusion and safeguard their own customers' data (Dimuro [0005], [0070], [0077]).

Re. claim 4, the combination of Sabin-Kane-Dimuro teach the method of claim 1, Sabin further discloses wherein the threat intelligence data comprises at least one of: a domain name associated with the first host; or a network address associated with the first host (Sabin discloses the extracted and analyzed information may be on a certificate-by-certificate based, or may be common to multiple certificates, or may be by domain, or may be by CA, or may not be specific to one or more certificates [0031]. This may be done by feeding a domain name into a phishing generation engine, which includes a list of rules to generate phishing variants of a domain name [0032]. IP address [0034]).

Re. claim 5, the combination of Sabin-Kane-Dimuro teach the method of claim 1, wherein the one or more certificates form a chain of trust (Kane teaches the first set of criteria may include global criteria for trusting a digital certificate such as validation of all signatures in the chain of trust for a trusted digital certificate [Col 6 lines 13-24]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Sabin to include wherein the one or more certificates form a chain of trust as disclosed by Kane. One of ordinary skill in the art would have been motivated for the purpose of determined quality of the certificate authorities (Kane [Col 3 lines 52-67]).

Re. claim 6, the combination of Sabin-Kane-Dimuro teach the method of claim 1, further comprising: determining the risk score associated with a first certificate authority based on identifying the first certificate authority as being associated with a cyber threat organization (Sabin discloses trustworthiness of CAs may be determined by assigning a security score to the CA [0022]. Analysis Engine 250 may do this by comparing the certificate to a list of malware or by scanning the site for known malware. Details within a certificate identify the issuer of a certificate. These details may include a certificate chain, or may include organization information which could be correlated to bad companies issuing bad certificates [0035]).

Re. claim 7, the combination of Sabin-Kane-Dimuro teach the method of claim 1, wherein determining the risk score associated with each certificate authority comprises: assigning the risk score to each certificate authority (Sabin discloses assigning a score to one or more certificates or certificate authorities [0008]).

Re. claim 8, the combination of Sabin-Kane-Dimuro teach the method of claim 1, further comprising: determining, based on the threat intelligence data, a second risk score associated with each of the one or more certificates  (Sabin discloses assigning a score to one or more certificates or certificate authorities [0008][0041]. Score Generation System 270 may assign a security score which is a number from 1-10, where 10 indicates the highest level of trustworthiness or security, and 1 indicates the lowest level of trustworthiness or security [0044]).
Although the combination of Sabin-Kae teach risk score, the combination of Sabin-Kane do not explicitly teach but Dimuro teaches sending, by the certificate data collector and to the packet-filtering device, the second risk score associated with each of the one or more certificates along with the risk score associated with each certificate authority (Dimuro teaches the transport provider may clean data packets having a certain score or risk level. For example, the transport provider may clean data packets that are scored as high risk. This cleaning may be in addition to, or in place of, scoring the data packet [0069]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane to include sending, by the certificate data collector and to the packet-filtering device, the second risk score associated with each of the one or more certificates along with the risk score associated with each certificate authority as disclosed by Dimuro. One of ordinary skill in the art would have been motivated for the purpose of reporting the status of the packets, use of the channels depends on the status of the packets, which leads to protect their own network from malicious intrusion and safeguard their own customers' data (Dimuro [0005], [0070], [0077]).

Re. claim 10, the combination of Sabin-Kane-Dimuro teach the method of claim 1, wherein the risk score is based on at least one of: a determination of whether a first certificate authority issued a second certificate to known malware sites (Sabin discloses Certificates and certificate resource information may then be assigned a ranking or organized into groups based on the extracted data from the correlation engine. The service provides a CA ranking based on metrics such as whether the certificates issued by a CA is on a phishing or malware site, or have any insecure attributes, or have internal names included within the certificate's subject alternative name field [0013]. Analysis Engine 250 may do this by comparing the certificate to a list of malware or by scanning the site for known malware [0035]); a determination of whether a second certificate has been revoked (Sabin discloses A certificate may lack revocation controls such as the AIA  field, which is used in OCSP revocation checking to confirm that a certificate has not been revoked [0033]); or a determination that the server and the first certificate authority are a same server.

Re. claim 11, Sabin discloses certificate data collector comprising: one or more processors (Sabin processor [0028][Claim 9]); and memory storing instructions that (Sabin discloses memory [0028][Claim 9]), when executed by the one or more processors, cause the certificate data collector to: receive, from one or more threat intelligence providers, threat intelligence data associated with a plurality of hosts(Sabin discloses Certificate Resource Information Collection System 210 may employ various means to collect certificate information from one or more networks. For example, a certificate detector may be employed to gather certificates. A certificate detector may be a web crawler, internet bot, a human user performing a manual search for certificates, or any other means of searching for and locating certificates on a network [0025]); 
determine, based on the threat intelligence data, a risk score associated with each certificate authority that issued the one or more certificates (Sabin discloses assigning a score to one or more certificates or certificate authorities. Based on the results, one or more of these interested parties are able to measure trustworthiness of certificates and CAs, identify security vulnerabilities, and generally improve security aspects relating to certificate issuance and use [0008] [0041]. Score Generation System 270 may assign a security score which is a number from 1-10, where 10 indicates the highest level of trustworthiness or security, and 1 indicates the lowest level of trustworthiness or security [0044]). 
Although Sabin discloses SSL, Sabin does not explicitly teach but Kane teaches send, to a server associated with a first host of the plurality of hosts and based on the threat intelligence data, a request for a secure connection (Kane teaches the service 102 may be hosted by a server computer system, or group of server computer systems. A client computer system 108 requests a secure connection to the service 102 via a TLS connection 110 [Col 4 lines 22-41]); 
receive, by the certificate data collector from the server and in response to the request for the secure connection, one or more certificates associated with the server (Kane teaches in response to the request for a secure connection, the service 102 provides the client computer system 108 with the service digital certificate 104. The service digital certificate 104 is an X.509 digital certificate [Col 4 lines 22-41]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Sabin to include sending, to a server associated with a first host of the plurality of hosts and based on the threat intelligence data, a request for a secure connection; receiving, by the certificate data collector from the server and in response to the request for the secure connection, one or more certificates associated with the server as disclosed by Kane. One of ordinary skill in the art would have been motivated for the purpose of If a network client trusts a particular certificate authority, the digital certificates issued by the particular certificate authority will be trusted by the network client (Kane [Col 1 lines 27-39]).
Although the combination of Sabin-Kane teach risk score associated with each certificate authority (Sabin [0008],[0041],[044]), the combination of Sabin-Kane do not explicitly teach but Dimuro teaches send, to a packet-filtering device, the risk score  (Dimuro teaches the transport provider may clean data packets having a certain score or risk level. For example, the transport provider may clean data packets that are scored as high risk. This cleaning may be in addition to, or in place of, scoring the data packet [0069]. The transport provider may transmit the scored data packet to the organization [0070]), wherein the packet-filtering device resides at a boundary between (Wherein Examiner interprets the boundary to be between networks 105 and 140/145; See Fig. 1), and interfaces with, a protected network and an unprotected network (Dimuro teaches Network 105 may be any suitable network, including a private network. One or both of networks 140/145 may be a secure network [0025],[0043]. Network 105 may be any suitable network, including a public network or the internet. One or both of networks 140/145 may be an unsecure network [0025],[0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane to include sending, to a packet-filtering device, the risk score, wherein the packet-filtering device resides at a boundary between, and interfaces with, a protected network and an unprotected network as disclosed by Dimuro. One of ordinary skill in the art would have been motivated for the purpose of reporting the status of the packets, use of the channels depends on the status of the packets, which leads to protect their own network from malicious intrusion and safeguard their own customers' data (Dimuro [0005], [0070], [0077]).

Re. claim 12, rejection of claim 11 is included and claim 12 is rejected with the same rationale as applied in claim 2 above.

Re. claim 14, rejection of claim 11 is included and claim 14 is rejected with the same rationale as applied in claim 4 above.

Re. claim 15, rejection of claim 11 is included and claim 15 is rejected with the same rationale as applied in claim 5 above.

Re. claim 16, rejection of claim 11 is included and claim 16 is rejected with the same rationale as applied in claim 6 above.
Re. claim 17, rejection of claim 11 is included and claim 17 is rejected with the same rationale as applied in claim 7 above.

Re. claim 18, rejection of claim 11 is included and claim 18 is rejected with the same rationale as applied in claim 8 above.

Re. claim 20, rejection of claim 11 is included and claim 20 is rejected with the same rationale as applied in claim 20 above.

Re. claim 21, Sabin discloses a non-transitory computer-readable medium comprising instructions that, when executed, cause a certificate data collector to (Sabin discloses a non-transitory computer-readable medium storing instructions that, when executed on a processor of a computing device [0028][Claim 17]): receive, from one or more threat intelligence providers, threat intelligence data associated with a plurality of hosts (Sabin discloses Certificate Resource Information Collection System 210 may employ various means to collect certificate information from one or more networks. For example, a certificate detector may be employed to gather certificates. A certificate detector may be a web crawler, internet bot, a human user performing a manual search for certificates, or any other means of searching for and locating certificates on a network [0025]); 
determine, based on the threat intelligence data, a risk score associated with each certificate authority that issued the one or more certificates (Sabin discloses assigning a score to one or more certificates or certificate authorities. Based on the results, one or more of these interested parties are able to measure trustworthiness of certificates and CAs, identify security vulnerabilities, and generally improve security aspects relating to certificate issuance and use [0008] [0041]. Score Generation System 270 may assign a security score which is a number from 1-10, where 10 indicates the highest level of trustworthiness or security, and 1 indicates the lowest level of trustworthiness or security [0044]). 
Although Sabin discloses SSL, Sabin does not explicitly teach but Kane teaches send, to a server associated with a first host of the plurality of hosts and based on the threat intelligence data, a request for a secure connection (Kane teaches the service 102 may be hosted by a server computer system, or group of server computer systems. A client computer system 108 requests a secure connection to the service 102 via a TLS connection 110 [Col 4 lines 22-41]); 
receive, by the certificate data collector from the server and in response to the request for the secure connection, one or more certificates associated with the server (Kane teaches in response to the request for a secure connection, the service 102 provides the client computer system 108 with the service digital certificate 104. The service digital certificate 104 is an X.509 digital certificate [Col 4 lines 22-41]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Sabin to include sending, to a server associated with a first host of the plurality of hosts and based on the threat intelligence data, a request for a secure connection; receiving, by the certificate data collector from the server and in response to the request for the secure connection, one or more certificates associated with the server as disclosed by Kane. One of ordinary skill in the art would have been motivated for the purpose of If a network client trusts a particular certificate authority, the digital certificates issued by the particular certificate authority will be trusted by the network client (Kane [Col 1 lines 27-39]).
Although the combination of Sabin-Kane teach risk score associated with each certificate authority (Sabin [0008],[0041],[044]), the combination of Sabin-Kane do not explicitly teach but Dimuro teaches send, to a packet-filtering device, the risk score  (Dimuro teaches the transport provider may clean data packets having a certain score or risk level. For example, the transport provider may clean data packets that are scored as high risk. This cleaning may be in addition to, or in place of, scoring the data packet [0069]. The transport provider may transmit the scored data packet to the organization [0070]), wherein the packet-filtering device resides at a boundary between (Wherein Examiner interprets the boundary to be between networks 105 and 140/145; See Fig. 1), and interfaces with, a protected network and an unprotected network (Dimuro teaches Network 105 may be any suitable network, including a private network. One or both of networks 140/145 may be a secure network [0025],[0043]. Network 105 may be any suitable network, including a public network or the internet. One or both of networks 140/145 may be an unsecure network [0025],[0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane to include sending, to a packet-filtering device, the risk score, wherein the packet-filtering device resides at a boundary between, and interfaces with, a protected network and an unprotected network as disclosed by Dimuro. One of ordinary skill in the art would have been motivated for the purpose of reporting the status of the packets, use of the channels depends on the status of the packets, which leads to protect their own network from malicious intrusion and safeguard their own customers' data (Dimuro [0005], [0070], [0077]).

Re. claim 22, rejection of claim 21 is included and claim 22 is rejected with the same rationale as applied in claim 2 above.
Re. claim 24, rejection of claim 21 is included and claim 24 is rejected with the same rationale as applied in claim 4 above.

Re. claim 25, rejection of claim 21 is included and claim 25 is rejected with the same rationale as applied in claim 5 above.

Re. claim 26, rejection of claim 21 is included and claim 26 is rejected with the same rationale as applied in claim 6 above.

Re. claim 27, rejection of claim 21 is included and claim 27 is rejected with the same rationale as applied in claim 7 above.

Re. claim 28, rejection of claim 21 is included and claim 28 is rejected with the same rationale as applied in claim 8 above.

Re. claim 30, rejection of claim 21 is included and claim 30 is rejected with the same rationale as applied in claim 10 above.

Claims 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sabin (US 20160277193), Kane-Perry et al. (US 10708256 hereinafter Kane), Dimuro (US 20120227109), and in further view of Manral (US 11200324).
Re. claim 3, the combination of Sabin-Kane-Dimuro teach the method of claim 1. Although the combination of Sabin-Kane-Dimuro teaches packet-filter rule and risk score, the combination of Sabin-Kane-Dimuro do not explicitly teach but Manral teaches generating, by a policy server and based on the risk score associated with each certificate authority, a packet-filtering rule (Manral teaches in an instance in which the rules are determined based on a risk score associated with the source application and/or the destination application, the server can update the rules by updating risk scores associated with the source application and/or the destination application [Col 13 lines 28-54]); and sending, to the packet-filtering device, the packet-filtering rule (Manral teaches the rules updated by process 200 at 218 can be the rules transmitted by the server [Col 20 lines 28-40]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane-Dimuro to include generating, by a policy server and based on the risk score associated with each certificate authority, a packet-filtering rule; and sending, to the packet-filtering device, the packet-filtering rule as disclosed by Manral. One of ordinary skill in the art would have been motivated for the purpose of allowed or blocked by a destination application (Manral [Col 7 lines 1-43]).

Re. claim 13, rejection of claim 11 is included and claim 13 is rejected with the same rationale as applied in claim 3 above.

Re. claim 23, rejection of claim 21 is included and claim 23 is rejected with the same rationale as applied in claim 3 above.

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sabin (US 20160277193), Kane-Perry et al. (US 10708256 hereinafter Kane), Dimuro (US 20120227109), and in further view of Carson (US 20190251251).
Re. claim 9, the combination of Sabin-Kane-Dimuro teach the method of claim 8. Although the combination of Sabin-Kane-Dimuro teaches packet-filter rule and risk score, the combination of Sabin-Kane-Dimuro do not explicitly teach but Carson teaches generating, based on the risk score and based on the second risk score, a packet-filtering rule (Carson teaches for a one particular set of values of the one or more generated scores, the policy may specify terminating the execution of the executable 226. For another particular set of values for the one or more generated scores, the policy may specify interruption of one of the executable modules 228 of the executable 226 [0099]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by the combination of Sabin-Kane-Dimuro to include generating, based on the risk score and based on the second risk score, a packet-filtering rule as disclosed by Carson. One of ordinary skill in the art would have been motivated for the purpose of terminating/interrupt the execution of the executable (Carson [0099]).

Re. claim 19, rejection of claim 18 is included and claim 19 is rejected with the same rationale as applied in claim 9 above.

Re. claim 29, rejection of claim 28 is included and claim 29 is rejected with the same rationale as applied in claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holloway (US 20170012967) discloses receives a single certificate signature request from a requestor and determines that the requestor is authorized for a certificate corresponding to the single certificate signature request.
Sutton (US 8286239) discloses identifying web risks use a web risk service external to network edges of at least one system. The web risk service receives a web request from a computer within the at least one system, the web request identifying at least one network address. The web risk service determines a web risk index score for the at least one network address, and compares the determined web risk index score to at least one threshold value. Based on the comparison, the service determines how to handle the web request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496   
                                                                                                                                                                                                     /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496